         Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                        :
CRAIG BENEDICT BAXAM
                                        :

     v.                                 :    Civil Action No. DKC 17-3413
                                             Criminal No. DKC 12-0121
                                        :
UNITED STATES OF AMERICA
                                        :

                            MEMORANDUM OPINION

     Presently pending and ready for resolution is the motion to

vacate sentence filed by Petitioner Craig Baxam (“Petitioner”)

(ECF No. 94).        The issues have been briefed, and the court now

rules, no hearing being deemed necessary.             Local Rule 105.6.     For

the following reasons, the motion will be denied.

I.   Background

     On June 13, 2014, Petitioner waived indictment and pled

guilty, pursuant to a Fed.R.Crim.P. 11(c)(1)(C) plea agreement (a

“C-Plea”), to one count of destruction of records in contemplation

of a federal investigation.        (ECF No. 62).           On January 14, 2014,

Petitioner     was    sentenced    to       84   months’    imprisonment,   the

punishment stipulated to in the C-Plea.                (ECF Nos. 62, at 4,

and 64).      Petitioner’s second amended judgment was docketed on

March 19, 2014.1      (ECF No. 70).     Petitioner did not file a direct




     1 Petitioner’s judgment was amended to reflect credit from
January 9, 2012 instead of January 6, 2012.
         Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 2 of 13



appeal.      Accordingly, Petitioner’s conviction became final on

April 2, 2014, at the latest, when his time to appeal expired.2

     On October 25, 2017, Petitioner filed the instant motion to

vacate pursuant to 28 U.S.C. § 2255.3 (ECF No. 94). The government

was directed to respond and did so on January 17, 2018, arguing

that some of Petitioner’s claims should be dismissed as time-

barred.      (ECF No. 98 at 3, 6-8, 10).          Petitioner was granted

twenty-eight days to show timeliness or entitlement to equitable

tolling and was also advised that he could file a reply to the

government’s other arguments.         (ECF No. 99).      Although the court

granted    Petitioner’s     request   for   additional    time   to   respond




     2 United States v. Sanders, 247 F.3d 139, 142 (4th Cir. 2001),
held that a conviction became final for § 2255 purposes on the
date judgment was entered.     However, after the Supreme Court
decided Clay v. United States, 537 U.S. 522, 527 (2003), holding
that finality attaches when the time for filing a certiorari
petition expires, the Sanders holding has been called into
question. Most courts now assume that, when no appeal is taken,
a judgment becomes final when the time for filing such an appeal
expires, which is 14 days later. See Brown v. United States, ELH-
16-4075, 2017 WL 4946990, at *2 (D.Md. Nov. 1, 2017) (discussing
this approach and citing more recent authority).        The 14-day
difference does not impact the timeliness determination in the
instant case.

     3 Petitioner asserts that this is the date he placed his
motion in the prison mailing system. (ECF No. 94 at 14). Because
Petitioner was incarcerated at the time, he is entitled to the
benefit of the prison mailbox rule, which provides that a
prisoner’s filing of a court document is complete on the date he
or she gives the document to prison officials for mailing. See
Houston v. Lack, 487 U.S. 266, 270-72 (1988).
                                      2
       Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 3 of 13



(ECF No. 105), Petitioner has not filed any such response, and the

time for doing so has expired.

      During the pendency of this motion, Mr. Baxam was released

from prison to a five-year term of supervised release.          This does

not moot the matter as “custody” is determined when the petition

is filed, United States v. Swaby, 855 F.3d 233, 238-39 (4th Cir.

2017) (citing Carafas v. LaVallee, 391 U.S. 234, 238 (1968)), and,

moreover, “a prisoner on supervised release is considered to be

‘in custody’ for the purposes of a § 2255 motion.”           Id. (quoting

United States v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999)).

II.   Motion to Vacate Sentence

      A.   Standard of Review

      To be eligible for relief under § 2255, a petitioner must

show, by a preponderance of the evidence, that his “sentence was

imposed in violation of the Constitution or laws of the United

States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum

authorized by law.”     28 U.S.C. § 2255(a).      A pro se movant, such

as Petitioner, is entitled to have his arguments reviewed with

appropriate consideration.       See Gordon v. Leeke, 574 F.2d 1147,

1151–53 (4th Cir. 1978).    But if the § 2255 motion, along with the

files and records of the case, conclusively shows that he is not

entitled to relief, a hearing on the motion is unnecessary and the

claims raised in the motion may be dismissed summarily. § 2255(b).

                                    3
      Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 4 of 13



     B.   Timeliness

     The government argues that many of Petitioner’s claims should

be dismissed as time-barred. (ECF No. 98, at 3, 6-8, 10). Pursuant

to 28 U.S.C. § 2255(f), a federal prisoner must file a motion to

vacate, set aside, or correct his sentence within one year of the

latest of the following dates:

               (1) the date on which the judgment of
          conviction becomes final;

               (2) the date on which the impediment to
          making a motion created by governmental action
          in violation of the Constitution or laws of
          the United States is removed, if the movant
          was prevented from making a motion by such
          governmental action;

               (3) the date on which the right asserted
          was initially recognized by the Supreme Court,
          if that right has been newly recognized by the
          Supreme    Court   and   made    retroactively
          applicable to cases on collateral review; or

               (4) the date on which the facts
          supporting the claim or claims presented could
          have been discovered through the exercise of
          due diligence.

     C.   Ineffective Assistance of Counsel

     1.   Legal Standard

     To   establish    ineffective       assistance   of   counsel,   the

petitioner must show both that his attorney’s performance fell

below an objective standard of reasonableness and that he suffered

actual prejudice.      Strickland v. Washington, 466 U.S. 668, 687

(1984). There is a strong presumption that counsel’s conduct falls

within a wide range of reasonably professional conduct, and courts
                                     4
      Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 5 of 13



must be highly deferential in scrutinizing counsel’s performance.

Strickland, 466 U.S. at 688–89; Bunch v. Thompson, 949 F.2d 1354,

1363 (4th Cir. 1991).    A determination need not be made concerning

the attorney’s performance if it is clear that no prejudice could

have resulted from it.      Strickland, 466 U.S. at 697.

     In the context of a § 2255 petition challenging a conviction

following a guilty plea, a defendant establishes prejudice by

demonstrating “a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”      Hill v. Lockhart, 474 U.S. 52, 59 (1985);

accord United States v. Mooney, 497 F.3d 397, 401 (4th Cir. 2007).

Moreover, Petitioner “must convince the court” that such a decision

“would have been rational under the circumstances.”            Padilla v.

Kentucky, 559 U.S. 356, 372 (2010).        “The challenger’s subjective

preferences,   therefore,    are   not   dispositive;   what   matters   is

whether proceeding to trial would have been objectively reasonable

in light of all of the facts.”       United States v. Fugit, 703 F.3d

248, 260 (4th Cir. 2012).

     A petitioner who pleads guilty has an especially high burden

in establishing an ineffective assistance claim.          As the Supreme

Court of the United States explained, “[t]he plea process brings

to the criminal justice system a stability and a certainty that

must not be undermined by the prospect of collateral challenges in

cases . . . where witnesses and evidence were not presented in the

                                    5
         Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 6 of 13



first place.”          Premo v. Moore, 562 U.S. 115, 132 (2011).             Thus, a

petitioner alleging ineffective assistance in the context of a

guilty plea must meet a “substantial burden . . . to avoid the

plea[.]”     Id.

     2.      Analysis

     a.      Suspension of Pension Benefits

     Petitioner         first     argues   that    counsel   was    ineffective    by

failing to disclose that Petitioner’s guilty plea would suspend

his pension payments.              (ECF No. 94, at 4).             It appears that

Petitioner seeks to overcome the statutory time-bar in § 2225(f)

by stating that he discovered such information on November 23,

2016, when he received a letter from BAE Systems Employees’

Retirement Plan stating that “due to [Petitioner] pleading guilty

to   destroying          records     in     contemplation      of     a    terrorism

investigation by the Federal Bureau of Investigation[,]” it must

suspend Petitioner’s benefit payments until it concluded that it

could do so without violating federal law.               (ECF Nos. 94, at 4 and

94-1).    The government concedes that Petitioner’s claim is timely

pursuant    to     §    2255(f)(4).        However,   the    government     responds

correctly in opposition that Petitioner has not satisfied the

standard     for        proving     ineffective       assistance      of    counsel.

Petitioner has not even alleged that but for counsel’s alleged

errors, he would not have accepted the plea offer and would have

insisted    on     going    to    trial.        Therefore,   Petitioner     has   not

                                            6
         Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 7 of 13



established prejudice and his ineffective assistance claim fails

on this basis.

     b.        FOIA Waiver

     Petitioner also alleges that counsel was ineffective for

failing to disclose that, by signing the plea agreement, his rights

under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

would be waived.       (ECF No. 94, at 4-5).          Petitioner attempts to

overcome the statutory time-bar by alleging that he recently

discovered this information when he received a letter to that

effect on September 25, 2017, from the Executive Office for United

States Attorneys FOIA and Privacy Act Staff.              (ECF Nos. 94, at 5,

and 94-3).      However, the plea agreement specifically states:

                    Your client waives any and all rights
               under the Freedom of Information Act relating
               to the investigation and prosecution of the
               above-captioned matter (relating to both the
               charges filed in the indictment and the
               information in this matter) and agrees not to
               file any request for documents from this
               Office or any investigating agency.

(ECF No. 62, ¶ 10(d)).        Petitioner signed the plea agreement, next

to where it attests that he read the agreement, carefully reviewed

every part of it with his attorney, understood it, and voluntarily

agreed    to    it.   At     his   Rule   11   hearing,   Petitioner   answered

affirmatively that he had read and signed the plea agreement. (ECF

No. 68, at 12-13). Therefore, Petitioner did not recently discover

that he was waiving his FOIA rights, and his ineffective assistance



                                          7
        Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 8 of 13



claim on this basis is untimely.         Even if timely, this claim fails

on its merits as Petitioner was informed when he signed the plea

agreement that he would be waiving his FOIA rights.

       c.    Discovery Agreement

       Petitioner argues that counsel was ineffective because she

did not adequately explain “the government’s discovery agreement

dated 20 June[,] 2012[,] and [Petitioner] did not fully understand

said   discovery    agreement   until    receiving   a   copy    .    .    .   [of]

counsel’s response letter to the Florida State Bar on 14 July

2017.” (ECF No. 94, at 5). It appears that Petitioner is referring

to a discovery agreement between his counsel and the government

that provides that the government would provide discovery to

defense counsel “on the condition that counsel will not give copies

of this material to the client or to anyone outside counsel’s

office, absent approval” from the government.              (ECF No. 94-2,

at 6-7).     Even assuming this claim is timely under § 2255(f)(4),

Petitioner’s claim fails because he has not alleged that had he

been aware of the discovery agreement, he would not have pled

guilty and would have insisted on going to trial.                    Therefore,

Petitioner    has   not   established    prejudice   and   his       ineffective

assistance claim fails on this basis.

       d.    FBI Documents

       Petitioner also alleges that his counsel was ineffective by

failing to discover every FBI record pertaining to him.                   (ECF No.

                                     8
           Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 9 of 13



94, at 5).             Petitioner alleges that he discovered the amount of

FBI records on file on July 20, 2017, when he received a response

to     his       improper    FOIA     request,4   stating    that       the    FBI    has

approximately 120,301 pages of records potentially responsive to

his request.            (ECF Nos. 94, at 5 and 94-4, at 1).         Petitioner says

that the government did not disclose these files to his attorney,

which is “a clear Brady violation[.]”                (ECF No. 94, at 5).

       The government states in its opposition that it contacted the

FBI with respect to Petitioner’s FOIA request and was informed

that       the    large     number    of   records   the   FBI    has     consists     of

information contained in 12 CDs/DVDs obtained from Petitioner.

(ECF No. 98, at 7-8).5           Petitioner does not allege that any of this

information is exculpatory, and, moreover, the records do not

contain          any    information    that   Petitioner    was     not       aware   of.

Therefore, Petitioner’s ineffective assistance claim on this basis

is without merit.6


       4
       Pursuant to the plea agreement, Petitioner agreed that he
would not file any request for documents pertaining to this case
with any investigative agency. (ECF No. 62, ¶ 10(d)).

       5
       The government explains that “[w]hen the FBI receives
digital evidence and a FOIA request is made, it makes an estimate
of the number of ‘pages’ a conversion from digital to paper form
would create.”

       6
       Petitioner raises this argument again in his second claim
alleging Brady and Jencks Act violations.     (ECF No. 94, at 6).
Petitioner’s Brady claim fails for the same reasons. Additionally,
Petitioner has not pleaded any facts with respect to a Jencks Act
violation. Under the Jencks Act, 18 U.S.C. § 3500, upon motion
                                              9
      Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 10 of 13



     e.      Safety Valve Reduction

     Finally, Petitioner alleges that his counsel was ineffective

for failing to request a sentencing reduction under the “safety

valve” provision of 18 U.S.C. § 3553(f).           (ECF No. 94, at 5).

Petitioner’s claim on this basis is time-barred and must be

dismissed.     Moreover, even if timely, Petitioner’s claim fails

because § 3553(f) only applies to sentencing for certain drug

offenses and does not apply to his sentence.         Petitioner was not

sentenced     under   the   Guidelines    and   received   the    sentence

stipulated to in the C-Plea.          Petitioner has not established

ineffective assistance of counsel and his motion to vacate sentence

on this basis will be denied.

     D.      Supervised Release Conditions

     Petitioner alleges that it was an abuse of the court’s

discretion to grant a request filed by the United States probation

office to modify Petitioner’s supervised release conditions.           He

argues that his consent to the request to modify his conditions of

supervised release was signed involuntarily and without counsel in

violation of his Sixth Amendment rights.        (ECF No. 94, at 8).    The

probation    office   subsequently    requested   the   removal   of   the




from the defendant, the government must produce any statement of
a government witness in its possession after the witness testifies
on direct examination. The Jencks Act does not apply to this case
which did not go to trial and was resolved by a guilty plea.
                                     10
         Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 11 of 13



modified conditions, which was granted on November 15, 2017.

(ECF No. 93).      This claim fails as moot.

     E.      Offense Level Reduction

     Lastly, Petitioner claims that he agreed to a three-level

offense level reduction but only received a two-level reduction in

the C-Plea.      Petitioner alleges that he discovered the difference

in offense level reduction on July 14, 2017, when he received a

copy of the discovery agreement between his counsel and the

government.7      (ECF No. 94, at 9).       Even if timely, Petitioner’s

claim fails.       Paragraph 9 of the discovery agreement drafted by

the government states, “Please note that it is the policy of this

Office that the government will not stipulate to a three-level

reduction in offense level pursuant to §3E1.1 of the United States

Sentencing Guidelines unless the defendant has entered into a

signed written plea agreement with the government on or before the

date set for the filing of pretrial motions.”               (ECF No. 94-2,

at 7).     This section only stipulates the conditions by which the

government would not stipulate to a three-level reduction; nowhere




     7 Although the government asserts that this claim is time-
barred, this may not be the case. The “factual basis” underlying
Petitioner’s claim was not discovered until he received a copy of
the discovery agreement in 2017, within the same year that he filed
this motion. It is unclear from the papers whether the discovery
agreement was available through the exercise of due diligence to
Petitioner before this time, and the date of availability, rather
than actual discovery, is the relevant date for purposes of
§ 2255(f)(4)’s triggering date.
                                      11
      Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 12 of 13



does the agreement state that the government will stipulate to a

three-level reduction under § 3E1.1.        Petitioner did not satisfy

the prerequisite because he did not plead prior to the filing of

motions.   Additionally, the plea agreement states that the parties

stipulate to a two-level reduction pursuant to § 3E1.1.          (ECF No.

62, ¶ 6(a)).   The closing paragraph states

           This     letter     supersedes    any    prior
           understandings,    promises,   or   conditions
           between this Office and your client and,
           together    with    the   Sealed   Supplement,
           constitutes the complete plea agreement in
           this case.     Your client acknowledges that
           there are no other agreements, promises,
           undertakings[,] or understandings between him
           and this Office other than those set forth in
           this letter and the Sealed Supplement and none
           will be entered into unless in writing and
           signed by all parties.

(Id., ¶ 14) (emphasis added).       Therefore, even if the discovery

agreement, dated July 20, 2012, stated that the government would

agree to a three-level adjustment under § 3E1.1, the plea agreement

dated January 4, 2014, provides that its terms control over any

contrary agreement and thus Petitioner’s argument fails.

III. Conclusion

     For the foregoing reasons, the motion to vacate sentence filed

by Petitioner Craig Baxam will be denied.

     Pursuant to Rule 11(a) of the Rules Governing Proceedings

under 28 U.S.C. §§ 2254 or 2255, the court is also required to

issue or deny a certificate of appealability when it enters a final



                                   12
      Case 8:17-cv-03413-DKC Document 2 Filed 02/02/21 Page 13 of 13



order adverse to the petitioner.         A certificate of appealability

is a “jurisdictional prerequisite” to an appeal from the court’s

order.    United States v. Hadden, 475 F.3d 652, 659 (4th Cir. 2007).

A certificate of appealability may issue “only if the applicant

has made a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2).        Where the court denies the

petitioner’s motion on its merits, a petitioner satisfies this

standard by demonstrating that “reasonable jurists would find the

court’s   assessment   of   the   constitutional   claims   debatable   or

wrong.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also

Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003). Where a motion

is denied on a procedural ground, a certificate of appealability

will not issue unless the petitioner can demonstrate both “(1)

that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and

(2) that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”             Rose v.

Lee, 252 F.3d 676, 684 (4th Cir. 2001) (internal marks omitted).

     After review of the record, it is clear that Petitioner does

not satisfy the above standard.          Accordingly, a certificate of

appealability will not issue.       A separate order will follow.


                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge


                                    13
